Exhibit 10.2

 

LOGO [g586828g87h56.jpg]    Credit Agreement

This agreement dated as of August 8, 2013 is between JPMorgan Chase Bank, N.A.
(together with its successors and assigns, the “Bank”), whose address is 888 SW
5th Ave., Portland, OR 97204, and Cascade Microtech, Inc. (the “Borrower”),
whose address is 9100 SW Gemini Drive, Beaverton, OR 97008.

 

1. Credit Facilities.

 

  1.1 Scope. This agreement governs Facility A, and, unless otherwise agreed to
in writing by the Bank and the Borrower or prohibited by any Legal Requirement
(as hereafter defined), governs the Credit Facilities as defined below. Advances
under any Credit Facilities shall be subject to the procedures established from
time to time by the Bank. Any procedures agreed to by the Bank with respect to
obtaining advances, including automatic loan sweeps, shall not vary the terms or
conditions of this agreement or the other Related Documents regarding the Credit
Facilities.

 

  1.2 Facility A (Line of Credit). The Bank has approved a credit facility to
the Borrower in the principal sum not to exceed $10,000,000.00 in the aggregate
at any one time outstanding (“Facility A”). At any time the Borrower is entitled
to an advance under Facility A, the Bank agrees to make advances to the Borrower
upon Borrower’s request in accordance with the provisions of the Line of Credit
Note. Credit under Facility A shall be repayable as set forth in a Line of
Credit Note executed concurrently with this agreement, and any renewals,
modifications, extensions, rearrangements, restatements thereof and replacements
or substitutions therefor.

Letter of Credit Sub-Limit. At any time the Borrower is entitled to an advance
under Facility A, the Bank agrees to issue letters of credit (all letters of
credit issued for the account of the Borrower which are outstanding on the date
of the Line of Credit Note and any letter of credit issued under this agreement,
together with any and all amendments, modifications, renewals, extensions,
increases, restatements and rearrangements of and substitutions and replacements
for, any of the foregoing, a “Letter of Credit” or “Letters of Credit”) for the
account of the Borrower in an amount not in excess of the maximum advance that
it would then be entitled to obtain under Facility A, provided that (a) the
aggregate maximum amount which is drawn and remains unreimbursed under all
Letters of Credit plus the aggregate maximum available amount which may be drawn
under all Letters of Credit which are outstanding at any time (the “L/C
Obligations”), shall not exceed $2,500,000.00, (b) the issuance of any Letter of
Credit with an expiration date beyond the maturity date of the Line of Credit
Note shall be subject to the approval of the Bank, (c) any Letter of Credit
shall be a standby or commercial letter of credit and the form of the requested
Letter of Credit shall be satisfactory to the Bank, and (d) the Borrower shall
have executed an application and reimbursement agreement for any Letter of
Credit in a form satisfactory to the Bank. While any Letter of Credit is
outstanding, the maximum amount of advances that may be outstanding under the
Line of Credit Note shall be automatically reduced by the L/C Obligations. The
Borrower shall pay the Bank a fee for each standby letter of credit that is
issued, calculated at the rate of 2.25% per annum of the original maximum amount
available of such standby Letter of Credit, with the fee being calculated on the
basis of a 360-day year and the actual number of days in the period during which
the standby Letter of Credit will be outstanding; provided, however, that such
fee shall not be less than the Bank’s standard issuance fee for each Letter of
Credit. The Borrower shall pay the Bank a fee for each commercial letter of
credit that is issued, such fee to be agreed upon for each letter of credit from
time to time by the Bank and the Borrower, provided, however, that if an
agreement is not reached, the Bank shall be under no obligation to issue any
letter of credit hereunder. No credit shall be given for fees paid due to early
termination of any Letter of Credit. The Borrower shall also pay the Bank’s
standard transaction fees with respect to any transactions occurring on account
of any Letter of Credit. Each fee shall be payable when the related letter of
credit is issued, and transaction fees shall be payable upon completion of the
transaction as to which they are charged. All fees may be debited by the Bank to
any deposit account of the Borrower with the Bank without further authority and,
in any event, shall be paid by the Borrower within ten (10) days following
billing. The Bank is authorized, but not obligated to make an advance under the
Line of Credit Note without notice to the Borrower, to make payment on a drawing
under any Letter of Credit. References in this agreement to the principal amount
outstanding under the Credit Facilities shall include L/C Obligations.

 

  1.3

Borrowing Base. The aggregate principal amount of advances outstanding at any
one time under the Line of Credit Note (and any and all renewals, modifications,
extensions, rearrangements, restatements thereof and replacements or
substitutions therefor) evidencing Facility A plus L/C Obligations (the
“Aggregate Outstanding Amount”) shall not exceed the Borrowing Base or the
maximum principal amount then available under Facility A, whichever is less (the
“Maximum Available Amount”). If at any time the Aggregate Outstanding Amount
exceeds the Maximum Available Amount, the Borrower shall immediately pay the
Bank an amount equal to such excess. If the Aggregate

 

1



--------------------------------------------------------------------------------

  Outstanding Amount still exceeds the Maximum Available Amount after the Line
of Credit Note balance is reduced to zero (that is, L/C Obligations exceed the
Maximum Available Amount), the Borrower shall provide cash collateral to the
Bank for the L/C Obligations in an amount sufficient to eliminate the excess.
“Borrowing Base” means the aggregate of:

A. 40% of the book value of all Accounts owned by the Borrower and its
Subsidiaries; plus

B. 20% of the book value of all Inventory owned by the Borrower and its
Subsidiaries, not to exceed the aggregate of $3,000,000.00.

 

2. Definitions and Interpretations.

 

  2.1 Definitions. As used in this agreement, the following terms have the
following respective meanings:

A. “Account” means a trade account, account receivable, other receivable, or
other right to payment for goods sold or leased or services rendered.

B. “Account Debtor” means the Person obligated on an Account.

C. “Affiliate” means any Person which, directly or indirectly Controls or is
Controlled by or under common Control with, another Person, and any director or
officer thereof. The Bank is under no circumstances to be deemed an Affiliate of
the Borrower or any of its Subsidiaries.

D. “Ancillary Liabilities” means all indebtedness, liabilities and obligations
of the Borrower to the Bank, whether the obligations, indebtedness and
liabilities are individual, joint and several, contingent or otherwise, now or
hereafter existing, including, without limitation, all liabilities, interest,
costs and fees, that do not arise under or from this agreement, the Notes, the
Fee Letter, Letters of Credit, applications for letters of credit, or any
reimbursement agreements, security agreements, mortgages, deeds of trust, pledge
agreements, assignments, guaranties or other instrument or document executed in
connection with this agreement.

E. “Ancillary Documents” all loan agreements, credit agreements, reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties, and any other instrument or document executed solely in
connection with the Ancillary Liabilities.

F. “Authorizing Documents” means certificates of authority to transact business,
certificates of good standing, borrowing resolutions, appointments, officer’s
certificates, certificates of incumbency, and other documents which empower and
authorize or evidence the power and authority of all Persons (other than the
Bank) executing any Related Document or their representatives to execute and
deliver the Related Documents and perform the Person’s obligations thereunder.

G. “Capital Expenditures” means any expenditure or the incurrence of any
obligation or liability for any asset which is classified as a capital asset
under GAAP.

H. “Change of Control” means an event or series of events by which:

(1) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3.01 and 13d-5.01 under
the Securities Exchange Act of 1934, except that a person or group shall be
deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty-five percent (35%) or more of the Equity Interests of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(2) during any period of twelve (12) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (a) who were members of that board
or equivalent governing body on the first day of such period, (b) whose election
or nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body

 

2



--------------------------------------------------------------------------------

or (c) whose election or nomination to that board or other equivalent governing
body was approved by individuals referred to in clauses (a) and (b) above
constituting at the time of such election or nomination at least a majority of
that board or equivalent governing body (excluding, in the case of both clause
(b) and clause (c), any individual whose initial nomination for, or assumption
of office as, a member of that board or equivalent governing body occurs as a
result of an actual or threatened solicitation of proxies or consents for the
election or removal of one or more directors by any person or group other than a
solicitation for the election of one or more directors by or on behalf of the
board of directors).

I. “Collateral” means all Property, now or in the future subject to any Lien in
favor of the Bank, securing or intending to secure, any of the Credit
Liabilities.

J. “Control” as used with respect to any Person, means the power to direct or
cause the direction of, the management and policies of that Person, directly or
indirectly, whether through the ownership of Equity Interests, by contract, or
otherwise. “Controlling” and “Controlled” have meanings correlative thereto.

K. “Credit Facilities” means all extensions of credit from the Bank to the
Borrower, whether now existing or hereafter arising, including but not limited
to those described in Section 1, if any, and those extended contemporaneously
with this agreement.

L. “Credit Document” means any Related Document other than an Ancillary
Document.

M. “Credit Liabilities” means any of the Liabilities other than the Ancillary
Liabilities.

N. “Distributions” means all dividends and other distributions made to any
Equity Owners, other than salary, bonuses, and other compensation for services
expended in the current accounting period.

O. “Domestic Subsidiary” means any Subsidiary of the Borrower that is organized
under the laws of any political subdivision of the United States.

P. “Equity Interests” means (1) in the case of a corporation, capital stock,
(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
capital stock, (3) in the case of a trust, beneficial interests therein, (4) in
the case of a partnership, partnership interests (whether general or limited),
(5) in the case of a limited liability company, membership interests and (6) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person, and any warrants, options or other rights entitling the holder thereof
to purchase or acquire any such equity interest.

Q. “Equity Owner” means a shareholder, partner, member, holder of a beneficial
interest in a trust or other owner of any Equity Interests.

R. “Event of Default” means the occurrence of any of the following:

(1) the Borrower or any Guarantor fails to pay (a) when due any principal amount
payable hereunder or under the Line of Credit Note or any other Credit Document,
(b) within three days after the same becomes due, any interest payable hereunder
or under the Line of Credit Note or any other Credit Document and (c) within
five days after the same becomes due, any other amount payable hereunder or
under the Line of Credit Note or any other Related Document;

(2) any representation, warranty, certification or statement of fact made by the
Borrower or any Guarantor hereunder or under any other of the Credit Documents,
or in any financial statement or other information delivered to the Bank in
connection herewith or therewith shall prove to have been incorrect or
misleading in any material respect when made;

(3) the Borrower fails to observe or perform or otherwise violates any
obligation, agreement or other provision contained in the following sections of
this agreement: 4.1, 4.2, 4.6, 4.14 or 5.2;

(4) the Borrower or any Guarantor fails to observe or perform or otherwise
violates any other term, covenant, condition or agreement of any of the Credit
Documents (other than those referred to in subsections (1) through (3) above)
and such failure continues for 30 days;

 

3



--------------------------------------------------------------------------------

(5) the Borrower or any Guarantor fails to observe or perform or otherwise
violates any obligation, agreement or other provision contained in any agreement
or instrument relating to any debt for borrowed money (other than the debt
evidenced by the Credit Documents) having an aggregate principal amount of more
than $250,000 and the effect of such default will allow the creditor to declare
such debt due before its stated maturity;

(6) there occurs any Change of Control;

(7) any Guarantor (a) terminates or revokes or purports to terminate or revoke
its guaranty or any Guarantor’s guaranty becomes unenforceable in whole or in
part, or (b) fails to perform promptly under its guaranty;

(8) the Borrower or any Guarantor fails to comply with, or perform under any
agreement (other than a Related Document), now or hereafter in effect, between
the Borrower or such Guarantor, as applicable, and the Bank, or any Affiliate of
the Bank or their respective successors and assigns, and such failure continues
without waiver after the applicable grace or notice period, if any, specified in
the relevant agreement;

(9) there is any loss, theft, damage, or destruction of any Collateral not
covered by insurance having affair market value of more than $250,000;

(10) there occurs any event that would permit the Pension Benefit Guaranty
Corporation to terminate any employee benefit plan of the Borrower or any
Guarantor;

(11) the Borrower, any Guarantor or any of their respective Subsidiaries:
(a) becomes insolvent or unable to pay its debts as they become due; (b) makes
an assignment for the benefit of creditors; (c) consents to the appointment of a
custodian, receiver, or trustee for itself or for a substantial part of its
Property; (d) commences any proceeding under any bankruptcy, reorganization,
liquidation, insolvency or similar laws; (e) conceals or removes any of its
Property, with intent to hinder, delay or defraud any of its creditors;
(f) makes or permits a transfer of any of its Property, which may be fraudulent
under any bankruptcy, fraudulent conveyance or similar law; or (g) makes a
transfer of any of its Property to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid;

(12) a custodian, receiver, or trustee is appointed for (a) the Borrower, any
Guarantor or any of their respective Subsidiaries or (b) a substantial part of
the Property of the Borrower and the Guarantors taken as a whole;

(13) any attachment, seizure, sequestration, levy, or garnishment is issued
against all or a substantial part of the Property of the Borrower and the
Guarantors taken as a whole and is not released, vacated or fully bonded within
thirty (30) days after its issue or levy;

(14) the Borrower, any Guarantor or any of their respective Subsidiaries,
without the Bank’s written consent: (a) leases, sells or otherwise conveys a
material part of its assets or business outside the ordinary course of its
business; (b) leases, purchases, or otherwise acquires a material part of the
assets of any other Person, except (i) in the ordinary course of its business or
(ii) connection with any Permitted Acquisition; or (c) agrees to do any of the
foregoing;

(15) the Borrower, any Guarantor or any of their respective Subsidiaries,
without the Bank’s written consent: (a) liquidates or is dissolved; (b) merges
or consolidates with any other Person; or (c) agrees to do any of the foregoing;
provided, however, that (i) any Subsidiary may merge with (A) the Borrower,
provided that the Borrower shall be the continuing or surviving Person, or
(B) any one or more other Subsidiaries, provided that when any Guarantor is
merging with another Subsidiary, the Guarantor shall be the continuing or
surviving Person, and (ii) in connection with any Permitted Acquisition, any
Subsidiary may merge or consolidate with any other Person; provided that (B) the
Person surviving such merger shall be a wholly-owned Subsidiary of the Borrower
and (B) in the case of any such merger to which any Guarantor is a party, the
Guarantor shall be the continuing or surviving Person;

(16) proceedings are commenced under any bankruptcy, reorganization,
liquidation, or similar laws against the Borrower, any Guarantor or any of their
respective Subsidiaries and remain undismissed for sixty (60) days after
commencement; or the Borrower, any Guarantor or any of their respective
Subsidiaries consents to the commencement of those proceedings;

(17) any judgment is entered against the Borrower, any Guarantor or any of their
respective Subsidiaries one or more final judgments or orders for the payment of
money in an aggregate amount of more than $250,000; or

 

4



--------------------------------------------------------------------------------

(18) Any change occurs that has a Material Adverse Effect.

S. “Fee Letter” means that certain letter agreement dated the date hereof by and
between the Borrower and the Bank, as the same may be amended or otherwise
modified from time to time.

T. “Foreign Subsidiary” means any Subsidiary of the Borrower that is not a
Domestic Subsidiary.

U. “GAAP” means generally accepted accounting principles in effect from time to
time in the United States of America, consistently applied.

V. “Guarantor” means each Person who may now or in the future guaranty the
payment or performance of any of the indebtedness, liabilities and obligations
the Borrower to the Bank arising under this agreement, the Notes, the Fee
Letter, Letters of Credit, applications for letters of credit, all reimbursement
agreements, security agreements, mortgages, deeds of trust, pledge agreements,
assignments, guaranties or other instrument or document executed in connection
with this agreement or with any of the Credit Liabilities.

W. “Inventory” means raw materials, work in process, finished goods,
merchandise, parts and supplies, of every kind and goods held for sale or lease
or furnished under contracts of service and all documents of title, warehouse
receipts, bills of lading, and all other documents of every type covering all or
any part of the foregoing.

X. “Intangible Assets” means the aggregate amount of: (1) all assets classified
as intangible assets under GAAP, including, without limitation, goodwill,
trademarks, patents, copyrights, organization expenses, franchises, licenses,
trade names, brand names, mailing lists, catalogs, excess of cost over book
value of assets acquired, and bond discount and underwriting expenses; and
(2) loans or advances to, investments in, or receivables from (i) any Affiliate,
officer, director, employee, Equity Owner or agent of the Borrower or (ii) any
Person if such loan, advance, investment or receivable is outside the Borrower’s
ordinary course of business.

Y. “Legal Requirement” means any law, ordinance, decree, requirement, order,
judgment, rule, regulation (or interpretation of any of the foregoing) of any
foreign governmental authority, the United States of America, any state thereof,
any political subdivision of any of the foregoing or any agency, department,
commission, board, bureau, court or other tribunal having jurisdiction over the
Bank, any Pledgor or any Obligor or any of its Subsidiaries or their respective
Properties or any agreement by which any of them is bound.

Z. “Liabilities” means all indebtedness, liabilities and obligations of every
kind and character of the Borrower to the Bank, whether the obligations,
indebtedness and liabilities are individual, joint and several, contingent or
otherwise, now or hereafter existing, including, without limitation, all
liabilities, interest, costs and fees, arising under or from any note, open
account, overdraft, credit card, lease, Rate Management Transaction, letter of
credit application, endorsement, surety agreement, guaranty, acceptance, foreign
exchange contract or depository service contract, whether payable to the Bank or
to a third party and subsequently acquired by the Bank, any monetary obligations
(including interest) incurred or accrued during the pendency of any bankruptcy,
insolvency, receivership or other similar proceedings, regardless of whether
allowed or allowable in such proceeding, and all renewals, extensions,
modifications, consolidations, rearrangements, restatements, replacements or
substitutions of any of the foregoing.

AA. “Lien” means any mortgage, deed of trust, pledge, charge, encumbrance,
security interest, collateral assignment or other lien or restriction of any
kind.

BB. “Material Adverse Effect” means (1) a material adverse change in, or a
material adverse effect upon, the business, assets, properties, liabilities,
operations, condition (financial or otherwise) of the Borrower or the Borrower
and the Guarantors taken as a whole, (2) a material adverse effect upon the
ability of the Borrower or the Borrower and the Guarantors taken as a whole to
perform its obligations under any Related Document, (3) a material adverse
effect upon the rights and remedies of the Bank under any Credit Document or
(4) a material adverse effect upon the legality, validity, binding effect or
enforceability against Person of any Credit Document to which it is a party.

CC. “Notes” means all promissory notes, instruments and/or contracts now or
hereafter evidencing the Credit Facilities.

DD. “Obligor” means the Borrower, guarantor (including any Guarantor), surety,
co-signer, endorser, general partner or other Person who may now or in the
future be obligated to pay any of the Credit Liabilities.

 

5



--------------------------------------------------------------------------------

EE. “Organizational Documents” means, with respect to any Person, certificates
of existence or formation, documents establishing or governing the Person or
evidencing or certifying that the Person is duly organized and validly existing
in accordance with all applicable Legal Requirements, including all amendments,
restatements, supplements or modifications to such certificates and documents as
of the date of the Related Document referring to the Organizational Document and
any and all future modifications thereto approved by the Bank.

FF. “Permitted Investments” means cash equivalents and other short-term
marketable debt securities held by the Borrower and its Subsidiaries consistent
with the terms of the written investment policy of the Borrower as in effect as
of the date hereof and as provided to and reasonably satisfactory to the Bank.

GG. “Permitted Acquisition” means any acquisition, whether by purchase, merger
or otherwise, of all or substantially all of the assets of, or more than 50% of
the voting Equity Interests of, or a business line or a division of, any Person;
provided that: (1) the Persons, assets, business lines or divisions acquired
shall not be in engaged in any business activities substantially different from
those in which the Borrower is presently engaged or such other lines of business
as may be consented to by Bank; (2) no default, event of default or event that
would constitute a default or event of default but for the giving of notice, the
lapse of time or both, has occurred in any provision of this agreement, the
Notes or any other Related Documents and is continuing or would result from such
acquisition; (3) as of the closing of any acquisition, such acquisition shall
have been approved by the board of directors or equivalent governing body of the
Person to be acquired or from which such assets, business line or division is to
be acquired; (4) not less than 15 Business Days prior to the consummation of any
acquisition for consideration (including assumed liabilities, earnout payments
and any other deferred payment) in excess of $1,000,000, the Borrower shall have
delivered to the Bank a written description of the Person, assets, business line
or division to be acquired and its operations; (5) the Borrower shall
demonstrate to the reasonable satisfaction of the Bank that, after giving effect
to such acquisition, the Borrower will be in pro forma compliance with all of
the terms and provisions of the financial covenants set forth in Sections 5.2L
and 5.2N of this agreement; and (6) if such acquisition is structured as a
merger, the Borrower (or if such merger is with any Subsidiary, then such
Subsidiary) shall be the surviving Person after giving effect to such merger.

HH. “Permitted Liens” means (1) Liens arising by operation of law for taxes,
assessments or governmental charges not yet due; (2) statutory Liens of
mechanics, materialmen, shippers, warehousemen, carriers, and other similar
persons for services or materials arising in the ordinary course of business for
which payment is not past due; (3) nonconsensual Liens incurred or deposits made
in the ordinary course of business in connection with workers’ compensation,
unemployment insurance and other types of social security; (4) Liens for taxes
or statutory Liens of mechanics, materialmen, shippers, warehousemen, carriers
and other similar persons for services or materials that are due but are being
contested in good faith and by appropriate and lawful proceedings promptly
initiated and diligently conducted; (5) Liens existing as of as of the date of
this agreement and listed on Exhibit A hereto; (6) Liens in favor of the Bank;
(7) Liens on dedicated cash collateral accounts to secure reimbursement
obligations in respect of performance guaranties permitted by Section 5.2C of
this agreement; (8) purchase money Liens upon or in any of the Borrower’s
Property used by the Borrower in the ordinary course of business and Liens to
secure Capital Leases and any related payment and performance obligations if, in
each case, the incurrence of such indebtedness is permitted by Section 5.2C of
this agreement; provided, however, that: (a) any such Lien is created solely for
the purpose of securing indebtedness representing, or incurred to finance,
refinance or refund, the cost of the Property subject thereto, (b) the principal
amount of the indebtedness secured by such Lien does not exceed such cost, and
(c) such Lien does not extend to or cover any other Property other than such
item of Property, any improvements on such item, and the proceeds from the
disposition of such items; (9) zoning restrictions, easements, rights of way,
survey exceptions, encroachments, covenants, licenses, reservations, leasehold
interests, restrictions on the use of real property or minor irregularities
incident thereto which do not in the aggregate materially detract from the value
or use of the Borrower’s Property or impair, in any material manner, the use of
such Property for the purposes for which such property is held by the Borrower;
(10) the interests of lessors or lessees of Property leased pursuant to leases
permitted under this agreement; (11) Liens of a depository institution arising
solely by virtue of any statutory or common law provision relating to banker’s
liens, rights of setoff, or similar rights and remedies as to deposit accounts
or other funds maintained with such institution, provided that (a) such deposit
account is not a dedicated cash collateral account and is not subject to
restrictions against access by Borrower in excess of those set forth by
regulations promulgated by any government authority, and (b) such deposit
account is not intended by Borrower to provide collateral to the depository
institution; and (12) judgment Liens to the extent the existence of such Liens
does not constitute an Event of Default.

II. “Person” means any individual, corporation, partnership, limited liability
company, joint venture, joint stock association, association, bank, business
trust, trust, unincorporated organization, any foreign governmental authority,
the United States of America, any state of the United States and any political
subdivision of any of the foregoing or any other form of entity.

 

6



--------------------------------------------------------------------------------

JJ. “Pledgor” means any Person providing Collateral.

KK. “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.

LL. “Rate Management Transaction” means any transaction (including an agreement
with respect thereto) that is a rate swap, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, forward transaction,
currency swap transaction, cross-currency rate swap transaction, currency
option, derivative transaction or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether linked to one or more interest rates, foreign currencies, commodity
prices, equity prices or other financial measures.

MM. “Related Documents” means this agreement, the Notes, the Fee Letter, Letters
of Credit, applications for letters of credit, all loan agreements, credit
agreements, reimbursement agreements, security agreements, mortgages, deeds of
trust, pledge agreements, assignments, guaranties, and any other instrument or
document executed in connection with this agreement or with any of the
Liabilities.

NN. “Subsidiary” means, as to any particular Person (the “parent”), a Person the
accounts of which would be consolidated with those of the parent in the parent’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP as of the date of determination, as well as any other
Person of which fifty percent (50%) or more of the Equity Interests is at the
time of determination directly or indirectly owned, Controlled or held, by the
parent or by any Person or Persons Controlled by the parent, either alone or
together with the parent.

OO. “Tangible Net Worth” means total assets less the sum of Intangible Assets
and total liabilities.

PP. “Test Period” means each period of four consecutive fiscal quarters.

 

  2.2 Interpretations. Whenever possible, each provision of the Related
Documents shall be interpreted in such manner as to be effective and valid under
applicable Legal Requirements. If any provision of this agreement cannot be
enforced, the remaining portions of this agreement shall continue in effect. In
the event of any conflict or inconsistency between this agreement and the
provisions of any other Related Documents, the provisions of this agreement
shall control. Use of the term “including” does not imply any limitation on (but
may expand) the antecedent reference. Any reference to a particular document
includes all modifications, supplements, replacements, renewals or extensions of
that document, but this rule of construction does not authorize amendment of any
document without the Bank’s consent. Section headings are for convenience of
reference only and do not affect the interpretation of this agreement. Except as
otherwise expressly provided herein, all terms of an accounting or financial
nature shall be construed in accordance with GAAP.

 

3. Conditions Precedent to Extensions of Credit.

 

  3.1 Conditions Precedent to Initial Extension of Credit under each of the
Credit Facilities. Before the first extension of credit governed by this
agreement and any initial advance under any of the Credit Facilities, whether by
disbursement of a loan, issuance of a letter of credit, or otherwise, the
Borrower shall deliver to the Bank, in form and substance satisfactory to the
Bank:

A. Loan Documents. The Notes, and as applicable, the letter of credit
applications, reimbursement agreements, the security agreements, the pledge
agreements, financing statements, mortgages or deeds of trust, the guaranties,
the subordination agreements, and any other documents which the Bank may
reasonably require to give effect to the transactions described in this
agreement or the other Credit Documents;

B. Organizational and Authorizing Documents. The Organizational Documents and
Authorizing Documents of the Borrower and any other Persons (other than the
Bank) executing the Credit Documents in form and substance satisfactory to the
Bank that at a minimum: (i) document the due organization, valid existence and
good standing of the Borrower and every other Person (other than the Bank) that
is a party to this agreement or any other Credit Document; (ii) evidence that
each Person (other than the Bank) which is a party to this agreement or any
other Credit Document has the power and authority to enter into the transactions
described therein; and (iii) evidence that the Person signing on behalf of each
Person that is a party to the Credit Documents (other than the Bank) is duly
authorized to do so; and

 

7



--------------------------------------------------------------------------------

C. Liens. The termination, assignment or subordination, as determined by the
Bank, of all Liens on the Collateral other than Permitted Liens.

 

  3.2 Conditions Precedent to Each Extension of Credit. Before any extension of
credit governed by this agreement, whether by disbursement of a loan, issuance
of a letter of credit or otherwise, the following conditions must be satisfied:

A. Representations. The representations of the Borrower and any other parties,
other than the Bank, in the Credit Documents are true on and as of the date of
the request for and funding of the extension of credit;

B. No Event of Default. No Event of Default or event that would constitute an
Event of Default but for the giving of notice, the lapse of time or both, has
occurred in any provision of this agreement, the Notes or any other Related
Documents and is continuing or would result from the extension of credit;

C. Additional Approvals, Opinions, and Documents. The Bank has received any
other approvals, opinions and documents as it may reasonably request; and

D. No Prohibition or Onerous Conditions. The making of the extension of credit
is not prohibited by and does not subject the Bank, any Obligor, or any
Subsidiary of the Borrower to any penalty or onerous condition under, any Legal
Requirement.

 

4. Affirmative Covenants. The Borrower agrees to do, and cause each of its
Subsidiaries to do, each of the following:

 

  4.1 Insurance. Maintain insurance with financially sound and reputable
insurers, with such insurance and insurers to be reasonably satisfactory to the
Bank, covering its Property and business against those casualties and
contingencies and in the types and amounts as are in accordance with sound
business and industry practices, and furnish to the Bank, upon request of the
Bank, reports on each existing insurance policy showing such information as the
Bank may reasonably request.

 

  4.2 Existence. Maintain its existence and business operations as presently in
effect in accordance with all applicable Legal Requirements, except where the
failure to do so could not reasonably be expected to have a Material Adverse
Effect.

 

  4.3 Payment of Obligations. Pay its debts and obligations consistent with
sound business and industry practices and pay on or before their due date, all
taxes, assessments, fees and other governmental monetary obligations, except as
they may be contested in good faith if they have been properly reflected on its
books.

 

  4.4 Financial Records. Maintain proper books and records of account, in
accordance with GAAP, and consistent with financial statements previously
submitted to the Bank.

 

  4.5 Inspection. Permit the Bank, its agents and designees to: (a) upon
reasonable advance notice and during normal business hours, inspect and
photograph its Property and to check and test the same as to quality, quantity,
value, and condition, to examine and copy files, books and records, and to
discuss its business, operations, prospects, assets, affairs and financial
condition with the Borrower’s or its Subsidiaries’ officers and accountants, at
times and intervals as the Bank reasonably determines; (b) perform audits or
other inspections of the Collateral, including the records and documents related
to the Collateral; (c) confirm with Account Debtors the accuracy of such
Accounts; and (d) confirm with any Person any obligations and liabilities of the
Person to the Borrower or its Subsidiaries. The Borrower will, and will cause
its Subsidiaries to cooperate with any inspection or audit. The Borrower will
pay the Bank the reasonable costs and expenses of any audit or inspection of the
Collateral (including fees and expenses charged internally by the Bank for asset
reviews) promptly after receiving the invoice, provided, however, in the absence
of an Event of Default, borrower shall not be obligated to reimburse Bank for
more than one such audit or inspection in any 12-month period.

 

  4.6 Financial Reports. Furnish to the Bank whatever information, statements,
books and records the Bank may from time to time reasonably request, including
at a minimum:

A. Within forty-five (45) days after each quarterly period, the consolidated and
consolidating financial statements of the Borrower and its Subsidiaries prepared
and presented in accordance with GAAP, including a balance sheet as of the end
of that period, and income statement for that period, and, if requested at any
time by the Bank, statements of cash flow (on a consolidated basis) and retained
earnings for that period, all certified by one of its authorized agents as
fairly presenting the financial condition and results of operation of the
Borrower and its Subsidiaries.

 

8



--------------------------------------------------------------------------------

B. Within ninety (90) days after and as of the end of each of its fiscal years,
the consolidated financial statements of the Borrower and its Subsidiaries
prepared and presented in accordance with GAAP, including a balance sheet and
statements of income, cash flow and retained earnings, such financial statements
to be audited by an independent certified public accountant of recognized
standing satisfactory to the Bank.

C. Within forty-five (45) days after each quarterly period, a certificate
executed by its chief financial officer, or other officer or an individual
satisfactory to the Bank, certifying that, as of the date of the certificate, no
default exists under any provision of this agreement or the other Related
Documents.

D. With each request for an advance under the Credit Facilities and with each
request for the issuance of a Letter of Credit, and within forty-five (45) days
after each month that the Aggregate Outstanding Amount exceeded zero at any time
during such month, the following lists, each certified as correct by one of its
authorized agents:

(1) a list of Accounts, aged from date of invoice,

(2) a list of accounts payable, aged from date of receipt, and

(3) a list of Inventory, valued at the standard cost (determined using the
first-in, first-out method of inventory accounting).

E. With each request for an advance under the Credit Facilities and with each
request for the issuance of a Letter of Credit, and within forty-five (45) days
after each month that the Aggregate Outstanding Amount exceeded zero at any time
during such month, a borrowing base certificate, in form and detail satisfactory
to the Bank, along with such supporting documentation as the Bank may request.

 

  4.7 Notices of Claims, Litigation, Defaults, etc. Promptly inform the Bank in
writing of: (1) all existing and all threatened litigation, claims,
investigations, administrative proceedings and similar actions or changes in
Legal Requirements affecting it which could reasonably be expected to have a
Material Adverse Effect; (2) the occurrence of any event which gives rise to the
Bank’s option to terminate the Credit Facilities; (3) the institution of steps
by it to withdraw from, or the institution of any steps to terminate, any
employee benefit plan as to which it may have material liability; (4) any
reportable event or any prohibited transaction in connection with any employee
benefit plan; (5) any additions to or changes in the locations of its
businesses; and (6) any alleged breach by the Bank of any provision of this
agreement or of any other Related Document.

 

  4.8 Other Agreements. Comply with all terms and conditions of all other
agreements, whether now or hereafter existing, between it and any other Person,
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

  4.9 Title to Assets and Property. Maintain good and marketable title to all of
its Properties, and defend them against all claims and demands of all Persons at
any time claiming any interest in them on a basis consistent with sound business
and industry practices.

 

  4.10 Additional Assurances. Promptly make, execute and deliver any and all
agreements, documents, instruments and other records that the Bank may request
to evidence any of the Credit Facilities, cure any defect in the execution and
delivery of any of the Related Documents, perfect any Lien, comply with any
Legal Requirement applicable to the Bank or the Credit Facilities or describe
more fully particular aspects of the agreements set forth or intended to be set
forth in any of the Related Documents.

 

  4.11 Employee Benefit Plans. Maintain each employee benefit plan as to which
it may have any liability, in compliance with all Legal Requirements.

 

  4.12 Fee Letter. Timely observe, perform and comply with each and every one of
the terms, covenants, conditions and agreements contained in the Fee Letter, on
its part to be kept, observed, performed or complied with.

 

  4.13 Banking Relationship. Establish and maintain its primary banking
depository and disbursement relationship with the Bank.

 

  4.14

Domestic Subsidiaries. Promptly inform the Bank in writing of the formation,
acquisition or existence of any Domestic Subsidiary and to cause each Domestic
Subsidiary whether newly formed, after acquired or otherwise existing to
promptly (and in any event within thirty (30) days after such Subsidiary is
formed or acquired (or such

 

9



--------------------------------------------------------------------------------

  longer period of time as agreed to by the Bank)) become a Guarantor hereunder
by way of execution and delivery to the Bank of a guaranty in form and substance
satisfactory to the Bank together with such security agreements, pledge
agreements, financing statements, mortgages or deeds of trust and other
documents which the Bank may reasonably require. In connection with the
foregoing, the Borrower shall deliver to the Bank, with respect to each new
Guarantor to the extent applicable, substantially the same documentation
required pursuant to Section 3.1(B) of this agreement.

 

5. Negative Covenants.

 

  5.1 Unless otherwise noted, the financial requirements set forth in this
section will be computed in accordance with GAAP applied on a basis consistent
with financial statements previously submitted by the Borrower to the Bank.

 

  5.2 Without the written consent of the Bank, the Borrower will not and no
Subsidiary of the Borrower will:

A. Distributions. Redeem, retire, purchase or otherwise acquire, directly or
indirectly, any of its Equity Interests, return any contribution to an Equity
Owner or, other than stock dividends and dividends paid to the Borrower, declare
or pay any Distributions; provided, however, that if there is no existing
default under this agreement or any other Related Document and to do so will not
cause a default under any of such agreements the Borrower may (1) pay
Distributions to its Equity Owners and (2) redeem, retire, purchase or otherwise
acquire, directly or indirectly, any of its Equity Interests in an amount not to
exceed $2,500,000 in any calendar year.

B. Sale of Equity Interests. Issue, sell or otherwise dispose of its Equity
Interests; provided, however, that to do so will not cause a default under this
agreement or any other Related Document the Borrower may (1) the issue
additional Equity Interests in the Borrower (2) sell Equity Interests in the
Borrower owned by the Borrower.

C. Debt. Incur, contract for, assume, or permit to remain outstanding,
indebtedness for borrowed money, installment obligations, or obligations under
capital leases, other than (1) unsecured trade debt incurred in the ordinary
course of business, (2) indebtedness owing to the Bank, (3) reimbursement
obligations in respect of performance guaranties issued by financial
institutions in connection with customer contracts, provided that the aggregate
amount of all such reimbursement obligations shall not exceed $5,000,000 at any
one time, (4) indebtedness reflected in its latest financial statement furnished
to the Bank prior to execution of this agreement and that is not to be paid with
proceeds of borrowings under the Credit Facilities, (5) purchase money
indebtedness, provided that not more than $1,000,000 of such indebtedness is
newly incurred or assumed in any Test Period, (6) capital leases to the extent
permitted by Section 5.2M of this agreement, and (7) indebtedness outstanding as
of the date of this agreement and listed on Exhibit B hereto.

D. Guaranties. Guarantee or otherwise become or remain secondarily liable on the
undertaking of another, except for (1) endorsement of drafts for deposit and
collection in the ordinary course of business, (2) guaranties in respect of
indebtedness otherwise permitted by Section 5.2C of this agreement and
(3) guaranties in respect of operating leases entered into by any wholly-owned
Subsidiary of the Borrower, as lessee, in the ordinary course of business.

E. Liens. Create or permit to exist any Lien on any of its Property except
Permitted Liens.

F. Use of Proceeds. Use, or permit any proceeds of the Credit Facilities to be
used, directly or indirectly, for the purpose of “purchasing or carrying any
margin stock” within the meaning of Federal Reserve Board Regulation U. At the
Bank’s request, it will furnish a completed Federal Reserve Board Form U-1.

G. Continuity of Operations. (1) Engage in any business activities substantially
different from those in which it is presently engaged; (2) cease operations,
liquidate, merge, transfer, acquire or consolidate with any other Person, change
its name, dissolve, or sell any assets out of the ordinary course of business;
or (3) enter into any arrangement with any Person providing for the leasing by
it of Property which has been sold or transferred by it to such Person.

H. Limitation on Negative Pledge Clauses. Enter into any agreement with any
Person other than the Bank which prohibits or limits its ability to create or
permit to exist any Lien on any of its Property, whether now owned or hereafter
acquired.

I. Conflicting Agreements. Enter into any agreement containing any provision
which would be violated or breached by the performance of its obligations under
this agreement or any of the other Related Documents.

 

10



--------------------------------------------------------------------------------

J. Limitation on Loans, Advances to and Investments in Others and Receivables
from Others. Purchase, hold or acquire any Equity Interest or evidence of
indebtedness of, make or permit to exist any loans or advances to, permit to
exist any receivable from, or make or permit to exist any investment or acquire
any interest whatsoever in, any Person, except: (1) extensions of trade credit
to customers in the ordinary course of business on ordinary terms; (2) Permitted
Investments; (3) loans, advances, investments and receivables existing as of the
date of this agreement that have been disclosed to and approved by the Bank in
writing and that are not to be paid with proceeds of borrowings under the Credit
Facilities; (4) advances to employees in the ordinary course of business in an
amount not to exceed $100,000 at any one time outstanding; (5) loans and
advances from the Borrower to a Guarantor or from a Guarantor to the Borrower;
(6) investments in and acquisition of interests in a Guarantor; (7) loans and
advances to Domestic Subsidiaries that are not a Guarantor in an amount not to
exceed $2,000,000 at any one time outstanding; (8) investments in and
acquisition of interests in Domestic Subsidiaries that are not a Guarantor in an
amount not to exceed $2,000,000 in the aggregate in any Test Period;
(9) investments and acquisition of interests in, and loans and advances to,
Cascade Microtech GmbH; (10) loans and advances to Foreign Subsidiaries (other
than Cascade Microtech GmbH) in an amount not to exceed $5,000,000; at any one
time outstanding; (11) investments in and acquisition of interests in Foreign
Subsidiaries (other than Cascade Microtech GmbH) in an amount not to exceed
$5,000,000 in the aggregate in any Test Period; and (12) Permitted Acquisitions
in an amount not to exceed $5,000,000 in the aggregate in any Test Period.

K. Organizational Documents. Alter, amend or modify any of its Organizational
Documents.

L. Tangible Net Worth. Permit its Tangible Net Worth to be less than
$41,000,000.00 as of the end of any fiscal quarter.

M. Capital Expenditures. Make Capital Expenditures (whether by purchase or
capital lease of any fixed assets, or otherwise) in excess of $5,000,000.00 in
the aggregate in any Test Period.

N. EBITDA. Permit its net income plus (1) the following to the extent deducted
in calculating such net income (without duplication): (a) interest expense,
(b) depreciation expense, (c) amortization expense, (d) income tax expense,
(d) stock based compensation and (e) non-cash or non-recurring expense and minus
(2) the following to the extent included in calculating such net income:
(a) non-cash or non-recurring income and (b) extraordinary gains, all computed
for the Test Period, to be less than $5,000,000.00.

O. Government Regulation. (1) Be or become subject at any time to any Legal
Requirement or list of any government agency (including, without limitation, the
U.S. Office of Foreign Asset Control list) that prohibits or limits the Bank
from making any advance or extension of credit to it or from otherwise
conducting business with it, or (2) fail to provide documentary and other
evidence of its identity as may be requested by the Bank at any time to enable
the Bank to verify its identity or to comply with any applicable Legal
Requirement, including, without limitation, Section 326 of the USA Patriot Act
of 2001, 31 U.S.C. Section 5318.

 

  5.3 Financial Statement Calculations. The financial covenant(s) set forth in
the Section entitled “Negative Covenants” or in any subsection thereof shall,
except as may be otherwise expressly provided with respect to any particular
financial covenant, be calculated on the basis of the Borrower’s financial
statements prepared on a consolidated basis with its Subsidiaries in accordance
with GAAP. Except as may be otherwise expressly provided with respect to any
particular financial covenant, if any financial covenant states that it is to be
tested with respect to any particular period of time (which may be referred to
therein as a “Test Period”) ending on any test date (e.g., a fiscal month end,
fiscal quarter end, or fiscal year end), then compliance with that covenant
shall be required commencing with the period of time ending on the first test
date that occurs after the date of this agreement (or, if applicable, of the
amendment to this agreement which added or amended such financial covenant).

 

6. Representations.

 

  6.1

Representations and Warranties by the Borrower. To induce the Bank to enter into
this agreement and to extend credit or other financial accommodations under the
Credit Facilities, the Borrower represents and warrants as of the date of this
agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Credit Liabilities under the Notes and other Credit Documents are paid
in full: (a) the execution and delivery of this agreement and the other Credit
Documents to which it is a party, and the performance of the obligations they
impose, do not violate any Legal Requirement, conflict with any agreement by
which it is bound, or require the consent or approval of any other Person,
(b) this agreement and the other Credit Documents have been duly authorized,
executed and delivered by all parties thereto (other than the Bank) and are
valid and binding agreements of those Persons, enforceable according to their
terms, except as may be limited by bankruptcy,

 

11



--------------------------------------------------------------------------------

  insolvency or other laws affecting the enforcement of creditors’ rights
generally and by general principles of equity, (c) all balance sheets, profit
and loss statements, and other financial statements and other information
furnished to the Bank in connection with the Credit Liabilities are fairly
present the financial condition of the Persons to which they apply on their
effective dates, including contingent liabilities of every type, which financial
condition has not changed materially and adversely since those dates, (d) no
litigation, claim, investigation, administrative proceeding or similar action
(including those for unpaid taxes) is pending or threatened against it, and no
other event has occurred which, in any one case or in the aggregate, could
reasonably be expected to have a Material Adverse Effect other than litigation,
claims, or other events, if any, that have been disclosed to the Bank in
writing, (e) all of its tax returns and reports that are or were required to be
filed, have been filed, and all taxes, assessments and other governmental
charges have been paid in full, except those presently being contested by it in
good faith and for which adequate reserves have been provided, (f) it is not an
“investment company” or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended, (g) it is
not a “holding company”, or a “subsidiary company” of a “holding company” or an
“affiliate” of a “holding company” or of a “subsidiary company” of a “holding
company” within the meaning of the Public Utility Holding Company Act of 1935,
as amended, (h) there are no defenses or counterclaims, offsets or adverse
claims, demands or actions of any kind, personal or otherwise, that it could
assert with respect to this agreement or the Credit Facilities, (i) it owns, or
is licensed to use, all trademarks, trade names, copyrights, technology,
know-how and processes necessary for the conduct of its business as currently
conducted, and (j) no part of the proceeds of the Credit Facilities will be used
for “purchasing” or “carrying” any “margin stock” within the respective meanings
of each of the quoted terms under Regulation U of the Board of Governors of the
Federal Reserve System of the United States (the “Board”) as now and from time
to time hereafter in effect or for any purpose which violates the provisions of
any regulations of the Board or any other Legal Requirement. The Borrower
further represents that: (a) it is duly organized and validly existing under the
laws of the state where it is organized and is in good standing in its state of
organization and each state where it is doing business, and (b) the execution
and delivery of this agreement and the other Credit Documents to which it is a
party and the performance of the obligations they impose (i) are within its
powers, (ii) have been duly authorized by all necessary action of its governing
body, and (iii) do not contravene the terms of its Organizational Documents or
other agreement or document governing its affairs.

 

  6.2 Representations and Warranties Regarding Assets. To induce the Bank to
enter into this agreement and to extend credit or other financial accommodations
under the Credit Facilities, the Borrower represents and warrants as of the date
of this agreement and as of the date of each request for credit under the Credit
Facilities that each of the following statements is and shall remain true and
correct throughout the term of this agreement and until all Credit Facilities
and all Credit Liabilities owing under the Notes and other Related Documents are
paid in full. With respect to any asset utilized in the calculation of the
Borrowing Base the Borrower represents and warrants to the Bank that: (1) each
asset represented by the Borrower to be eligible for Borrowing Base purposes
conforms to the eligibility requirements set forth in this agreement; (2) all
asset values delivered to the Bank will be true and correct, subject to
immaterial variance, and be determined on a consistent accounting basis;
(3) except as agreed to the contrary by the Bank in writing, each asset is now
and at all times hereafter will be in the Borrower’s physical possession and
shall not be held by others on consignment, sale or approval, or sale or return;
(4) except as reflected in schedules delivered to the Bank, each asset is now
and at all times hereafter will be of good and merchantable quality, free from
defects; and (5) except as disclosed to Bank in writing, no material portion of
Borrower’s assets is stored with a bailee, warehouseman, or similar Person and
upon Bank’s request, the Borrower will exercise commercially reasonable efforts
to cause any such bailee, warehouseman, or similar Person to issue and deliver
to the Bank, warehouseman receipts in the Bank’s name evidencing the storage of
such assets.

 

7. Default/Remedies. If an Event of Default exists, then the Bank shall have all
of the rights and remedies provided by any law, equity or agreement.

 

8. Miscellaneous.

 

  8.1 Notice. Any notices and demands under or related to this agreement shall
be in writing and delivered to the intended party at its address stated in this
agreement, and if to the Bank, at its main office if no other address of the
Bank is specified in this agreement, by one of the following means: (a) by hand;
(b) by a nationally recognized overnight courier service; or (c) by certified
mail, postage prepaid, with return receipt requested. Notice shall be deemed
given: (a) upon receipt if delivered by hand; (b) on the Delivery Day after the
day of deposit with a nationally recognized courier service; or (c) on the third
Delivery Day after the notice is deposited in the mail. “Delivery Day” means a
day other than a Saturday, a Sunday or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of the change in
the manner provided in this provision.

 

12



--------------------------------------------------------------------------------

  8.2 No Waiver. No delay on the part of the Bank in the exercise of any right
or remedy waives that right or remedy. No single or partial exercise by the Bank
of any right or remedy precludes any other future exercise of it or the exercise
of any other right or remedy. The making of an advance during the existence of
any default or subsequent to the occurrence of a default or when all conditions
precedent have not been met shall not constitute a waiver of the default or
condition precedent. No waiver or indulgence by the Bank of any default is
effective unless it is in writing and signed by the Bank, nor shall a waiver on
one occasion bar or waive that right on any future occasion.

 

  8.3 Integration. This agreement, the Notes, and the other Credit Documents
embody the entire agreement and understanding between the Borrower and the Bank
with respect to the Credit Facilities and supersede all prior agreements and
understandings relating to their subject matter. If any one or more of the
obligations of the Borrower under this agreement or the Notes is invalid,
illegal or unenforceable in any jurisdiction, the validity, legality and
enforceability of the remaining obligations of the Borrower shall not in any way
be affected or impaired, and the invalidity, illegality or unenforceability in
one jurisdiction shall not affect the validity, legality or enforceability of
the obligations of the Borrower under this agreement, the Notes and the other
Credit Documents in any other jurisdiction.

 

  8.4 Governing Law and Venue. This agreement shall be governed by and construed
in accordance with the laws of the State of Oregon (without giving effect to its
laws of conflicts). The Borrower agrees that any legal action or proceeding with
respect to any of its obligations under this agreement may be brought by the
Bank in any state or federal court located in the State of Oregon, as the Bank
in its sole discretion may elect. By the execution and delivery of this
agreement, the Borrower submits to and accepts, for itself and in respect of its
property, generally and unconditionally, the non-exclusive jurisdiction of those
courts. The Borrower waives any claim that the State of Oregon is not a
convenient forum or the proper venue for any such suit, action or proceeding.

 

  8.5 Survival of Representations and Warranties. The Borrower understands and
agrees that in extending the Credit Facilities, the Bank is relying on all
representations, warranties, and covenants made by the Borrower in this
agreement or in any certificate or other instrument delivered by the Borrower to
the Bank under this agreement or in any of the other Credit Documents. The
Borrower further agrees that regardless of any investigation made by the Bank,
all such representations, warranties and covenants will survive the making of
the Credit Facilities and delivery to the Bank of this agreement, shall be
continuing in nature, and shall remain in full force and effect until such time
as the Credit Liabilities shall be paid in full.

 

  8.6 Non-Liability of the Bank. The relationship between the Borrower and the
Bank created by this agreement is strictly a debtor and creditor relationship
and not fiduciary in nature, nor is the relationship to be construed as creating
any partnership or joint venture between the Bank and the Borrower. The Borrower
is exercising its own judgment with respect to its business. All information
supplied to the Bank is for the Bank’s protection only and no other party is
entitled to rely on such information. There is no duty for Bank to review,
inspect, supervise or inform the Borrower of any matter with respect to the
Borrower’s business. The Bank and the Borrower intend that the Bank may
reasonably rely on all information supplied by the Borrower to the Bank,
together with all representations and warranties given by the Borrower to the
Bank, without investigation or confirmation by the Bank and that any
investigation or failure to investigate will not diminish the Bank’s right to so
rely.

 

  8.7 Indemnification of the Bank. The Borrower agrees to indemnify, defend and
hold the Bank, its parent companies, Subsidiaries, Affiliates, their respective
successors and assigns and each of their respective shareholders, directors,
officers, employees and agents (collectively, the “Indemnified Persons”)
harmless from any and against any and all loss, liability, obligation, damage,
penalty, judgment, claim, deficiency, expense, interest, penalties, reasonable
attorneys’ fees (including the fees and expenses of any attorneys engaged by the
Indemnified Person) and amounts paid in settlement (“Claims”) to which any
Indemnified Person may become subject arising out of or relating to the Credit
Facilities, the Credit Liabilities or the Collateral, except to the limited
extent that the Claims are proximately caused by any Indemnified Person’s gross
negligence or willful misconduct. The indemnification provided for in this
paragraph shall survive the termination of this agreement and shall not be
affected by the presence, absence or amount of or the payment or nonpayment of
any claim under, any insurance.

 

  8.8 Counterparts. This agreement may be executed in multiple counterparts,
each of which, when so executed, shall be deemed an original, but all such
counterparts, taken together, shall constitute one and the same agreement.

 

  8.9 Advice of Counsel. The Borrower acknowledges that it has been advised by
counsel, or had the opportunity to be advised by counsel, in the negotiation,
execution and delivery of this agreement and any other Related Documents.

 

  8.10

Recovery of Additional Costs. If after the date of this agreement the imposition
of or any change in any Legal Requirement, or the interpretation or application
of any thereof by any court or administrative or governmental

 

13



--------------------------------------------------------------------------------

  authority (including any request or policy not having the force of law) shall
impose, modify, or make applicable any taxes (except federal, state, or local
income or franchise taxes imposed on the Bank), reserve requirements, liquidity
requirements, capital adequacy requirements, Federal Deposit Insurance
Corporation (FDIC) deposit insurance premiums or assessments, or other
obligations which would (A) increase the cost to the Bank for extending,
maintaining or funding the Credit Facilities, (B) reduce the amounts payable to
the Bank under the Credit Facilities, or (C) reduce the rate of return on the
Bank’s capital as a consequence of the Bank’s obligations with respect to the
Credit Facilities, then the Borrower agrees to pay the Bank such additional
amounts as will compensate the Bank therefor, within five (5) days after the
Bank’s written demand for such payment. The Bank’s demand shall be accompanied
by an explanation of such imposition or charge and a calculation in reasonable
detail of the additional amounts payable by the Borrower, which explanation and
calculations shall be conclusive in the absence of manifest error. For purposes
of this agreement (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines or directives issued in connection with
that Act, and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor authority) or the United States regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a change in Legal Requirement, regardless of the date enacted, adopted or
issued.

 

  8.11 Expenses. The Borrower agrees to pay or reimburse the Bank for all its
out-of-pocket costs and expenses and reasonable attorneys’ fees (including the
fees of in-house counsel) incurred in connection with the development,
preparation and execution of, and in connection with the enforcement or
preservation of any rights under, this agreement, any amendment, supplement, or
modification thereto, and any other Credit Documents. These costs and expenses
include without limitation any costs or expenses incurred by the Bank in any
bankruptcy, reorganization, insolvency or other similar proceeding.

 

  8.12 Time is of the Essence. Time is of the essence under this agreement and
in the performance of every term, covenant and obligation contained herein.

 

  8.13 UNDER OREGON LAW, MOST AGREEMENTS, PROMISES AND COMMITMENTS MADE BY THE
BANK CONCERNING LOANS AND OTHER CREDIT EXTENSIONS THAT ARE NOT FOR PERSONAL,
FAMILY, OR HOUSEHOLD PURPOSES OR SECURED SOLELY BY THE BORROWER’S RESIDENCE MUST
BE IN WRITING, EXPRESS CONSIDERATION AND BE SIGNED BY THE BANK TO BE
ENFORCEABLE.

 

9. USA PATRIOT ACT NOTIFICATION. The following notification is provided to the
Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31 U.S.C.
Section 5318:

IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each Person that opens an account, including any
deposit account, treasury management account, loan, other extension of credit,
or other financial services product. What this means for the Borrower: When the
Borrower opens an account, if it is an individual the Bank will ask for its
name, taxpayer identification number, residential address, date of birth, and
other information that will allow the Bank to identify it, and, if it is not an
individual the Bank will ask for its name, taxpayer identification number,
business address, and other information that will allow the Bank to identify it.
The Bank may also ask, if the Borrower is an individual, to see its driver’s
license or other identifying documents, and if it is not an individual, to see
its Organizational Documents or other identifying documents.

 

10. WAIVER OF SPECIAL DAMAGES. THE BORROWER WAIVES, TO THE MAXIMUM EXTENT NOT
PROHIBITED BY LAW, ANY RIGHT THE UNDERSIGNED MAY HAVE TO CLAIM OR RECOVER FROM
THE BANK IN ANY LEGAL ACTION OR PROCEEDING ANY SPECIAL, EXEMPLARY, PUNITIVE OR
CONSEQUENTIAL DAMAGES.

 

11. JURY WAIVER. THE BORROWER AND THE BANK (BY ITS ACCEPTANCE HEREOF) HEREBY
VOLUNTARILY, KNOWINGLY, IRREVOCABLY AND UNCONDITIONALLY WAIVE ANY RIGHT TO HAVE
A JURY PARTICIPATE IN RESOLVING ANY DISPUTE (WHETHER BASED ON CONTRACT, TORT, OR
OTHERWISE) BETWEEN THE BORROWER AND THE BANK ARISING OUT OF OR IN ANY WAY
RELATED TO THIS AGREEMENT. THIS PROVISION IS A MATERIAL INDUCEMENT TO THE BANK
TO PROVIDE THE FINANCING DESCRIBED HEREIN.

 

14



--------------------------------------------------------------------------------

Address(es) for Notices:   Borrower:

9100 SW Gemini Drive

Beaverton, OR 97008

    Cascade Microtech, Inc. Attn:  

 James Nias

    By:  

 /s/ Jeff A. Killian

        Jeff A. Killian   CFO        

 

        Printed Name   Title

 

      Date Signed:  

 8/8/13

 

Address for Notices:     Bank:

888 SW 5th Ave.

Portland, OR 97204

    JPMorgan Chase Bank, N.A. Attn:  

 

    By:  

 /s/ Rebecca Ogden

        Rebecca Ogden   Sr. Underwriter        

 

        Printed Name   Title

 

      Date Signed:  

 8/8/13

 

15



--------------------------------------------------------------------------------

Exhibit A

 

Debtor   Secured Party   Collateral Description   Obligations Secured Cascade
Microtech, Inc.   LPKF Laser & Electronics  

LPKF Microline UV 330,

p/n 120976, s/n 4141847504

Laser Head s/n 3080

Controller s/n 2052

including Microline 3300 Laser Power

Upgrade to 7.5W @ 10kHz, p/n 120977

 



--------------------------------------------------------------------------------

Exhibit B

 

Debtor   Lender   Facility Description   Amount